EXHIBIT 1 Joint Filing Agreement, dated January 18, 2012 PURSUANT TO RULE 13d-1(k) The undersigned acknowledge and agree that the foregoing statement on Schedule 13D is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule 13D may be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements. The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning it contained herein and therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that it knows that such information is inaccurate. Dated: January 18, 2013. FIRST MANHATTAN CO. By FIRST MANHATTAN LLC, General Partner By:/s/ Neal K. Stearns Name: Neal K. Stearns Title:Managing Member FIRST BIOMED MANAGEMENT ASSOCIATES, LLC By FIRST MANHATTAN CO., Co-Managing Member By FIRST MANHATTAN LLC, General Partner By: /s/ Neal K. Stearns Name: Neal K. Stearns Title: Managing Member
